Citation Nr: 0812406	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, was timely with respect to the issue of 
entitlement to an increased evaluation for schizophrenia.  

2.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran's 
substantive appeal with respect to an increased rating claim 
was untimely.  The veteran perfected an appeal of the 
timeliness determination in February 2005.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
March 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

Given the favorable action below, the Board has jurisdiction 
of the underlying issue of an increased evaluation for 
schizophrenia, and therefore the issue has been included on 
the title page above.  It is addressed in the REMAND portion 
of this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated on January 16, 2002 denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected schizophrenia.  Notice of this decision 
was mailed to the veteran on January 25, 2002.

2.  The RO received the veteran's notice of disagreement on 
October 7, 2002.  

3.  The RO issued the statement of the case on December 17, 
2003.

4.  The credible evidence indicates that the veteran's 
representative hand-delivered his VA Form 9, Appeal to the 
Board of Veterans' Appeals, to the appropriate office at the 
RO on or around January 13, 2004.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his VA Form 9, 
Appeal to the Board of Veterans' Appeals, was timely filed.  
38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 20.200, 20.202, 20.302, 20.303, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the agency of original jurisdiction 
has a duty to notify and assist the veteran under 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2007).  As will be 
discussed below, the Board has decided to grant the issue on 
appeal.  Therefore, a full discussion of whether VA met these 
duties is not needed, as no prejudice can flow to the veteran 
as a result of a full grant.

The veteran appeals an RO finding that his substantive appeal 
was not timely received.  An appeal to the Board is initiated 
by filing a timely notice of disagreement, and is perfected 
by filing a timely substantive appeal.  38 C.F.R. 
§§ 20.200, 20.202 (2007).  The substantive appeal may be set 
forth on a VA Form 9 ("Appeal to the Board of Veterans' 
Appeals"), or a predecessor form, or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction.  38 C.F.R. § 20.202 
(2007).
 
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2007).  The Court has held that, 
if the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Here, in a rating decision dated on January 16, 2002, the RO 
denied the veteran's claim of entitlement to an increased 
evaluation for his service-connected schizophrenia.  Notice 
of this decision was mailed to the veteran on January 25, 
2002.  The RO received the veteran's notice of disagreement 
on October 7, 2002 and issued a statement of the case on 
December 17, 2003.  Thus, under the above stated parameters, 
the veteran had until February 17, 2004 (60 days after the 
issuance of the SOC) to file his substantive appeal.   The 
veteran did not file for, nor does he contend that he filed 
for, an extension of that date. 

A review of the claims file reveals that the veteran's Form 9 
was faxed to the RO in March 2004.  This is evidenced by the 
RO date stamp on the front of the Form 9 (March 11, 2004), as 
well as the date imprinted by the facsimile machine at the 
top of the page (March 9, 2004).  Notably, the form was 
signed and dated by the veteran, and that date was January 
13, 2004.  As the date of receipt of this Form 9 was after 
the February 2004 deadline, however, the RO notified the 
veteran that his substantive appeal was untimely.  He then 
perfected an appeal of that determination.

The veteran argues that on January 13, 2004, he faxed his 
Form 9 to his accredited representative, Disabled American 
Veterans (DAV), who then delivered it to the appropriate 
official in the RO.  Indeed, the fax cover sheet for the form 
from the veteran to DAV is of record and showed a date of 
January 13.  Additionally, DAV has submitted a "Contact 
Brief-Routing Slip" dated January 13, 2004, indicating the 
veteran's name and address, the receipt of "VAF 9," and a 
note that says "Hand carried to rm #222."  

The veteran's current DAV representative confirmed during the 
course of the veteran's hearing before the undersigned that 
it is DAV's policy that when a Form 9 is received, it is 
forwarded to the appropriate office in the RO, and then a 
confirmation letter is sent to the veteran.  Here, the 
veteran submitted the letter he received from DAV, which was 
dated January 15, 2004.  It indicated receipt of the Form 9 
and that it had been submitted to VA.  Also included was a 
photocopy of the envelope from DAV, with a postmark showing 
January 16, 2004.  

The veteran further testified that shortly after he received 
DAV's letter, he called his representative to inquire as to 
the status of his claim.  It appears that the representative 
then inquired of VA as to the status and was informed that no 
Form 9 had been received.  Consequently, the representative 
asked the veteran to fax in another copy of his Form 9.  He 
did so, and that is the Form 9 in the claims file with the 
March 2004 date stamp on it.  

Upon a full review, the weight of the evidence is found to be 
in favor of the veteran's timely submission of his 
substantive appeal to VA, through his representative.  There 
can be no question as to whether the veteran submitted the 
document to DAV in January 2004.  In addition to his credible 
hearing testimony on the matter, there is also the original 
fax cover sheet with the January date, the DAV letter to the 
veteran regarding receipt of the Form 9, and the DAV internal 
tracking document, so indicating.  The question that remains 
is whether DAV then submitted the Form 9 to VA in a timely 
manner.

The credible evidence demonstrates that it is highly likely 
that DAV did, in fact, submit the Form 9 to VA in January 
2004, prior to the expiration of the appellate period, but 
for reasons unknown to the Board, it was not associated with 
the claims file.  The internal tracking document clearly 
indicated that the Form 9 was hand carried to regional office 
personnel.  The testimony of the veteran's current 
representative confirmed that it is DAV's policy to receive a 
Form 9 and then ensure that it is submitted to the 
appropriate personnel in the RO.  The January 2004 DAV letter 
to the veteran (with corresponding postmark) plainly stated 
that the Form 9 had been forwarded to VA for disposition.  In 
light of this evidence, and despite the lack of a physical 
copy of the Form 9 with a January 2004 postmark, the 
veteran's substantive appeal is found to have been filed in a 
timely fashion.  The appeal is granted.


ORDER

The appeal is granted, in so far as the veteran's substantive 
appeal was timely received with respect to the issue of 
entitlement to an increased evaluation for schizophrenia.


REMAND

In his timely, January 2004 VA Form 9, the veteran indicated 
his desire to have a hearing before a member of the Board 
regarding the merits of his increased rating claim.  In view 
of the pending hearing request in this matter, the Board must 
remand the case to ensure that the veteran is afforded all 
due process of law.  Accordingly, the case is REMANDED for 
the following action:

The RO should make the necessary arrangements 
to schedule the appellant for a Travel Board 
hearing at the RO.  The RO is also requested 
to inform the appellant of his hearing 
options, to include having a hearing before a 
member of the Board via video-conferencing. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


